          Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DYLAN BRANDT, by and through his mother,                                               PLAINTIFFS,
Joanna Brandt, et al.,

v.                                   No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, in her official capacity as
the Arkansas Attorney General, et al.,                                               DEFENDANTS.

                                 DECLARATION OF LAURA PERRY

         Pursuant to 28 U.S.C. § 1746, I declare:

         1.     My name is Laura Perry, and I have personal knowledge of the statements

contained in this declaration.

         2.     I was raised in a home that was very religious by a mother who exhausted herself

trying to be the perfect Christian. I was hyperactive and obnoxious, and my mom was often

agitated, irritable, and seemed to not want me around. I came to believe that she loved boys

more than girls because she treated my brother differently than she treated me. Then one day I

learned that my mother had miscarried two boys before I was born. I excitedly said, “Hey, if my

brothers had lived, we would have five kids.” My mother responded, “No, we only wanted to

have three kids. You likely wouldn’t be here if either of them had lived.” Although she didn’t

mean it this way, I took her as saying that my brothers had to die for me to be born. I believed

she had wished one of them would have lived instead of me. I was devastated with feelings of

guilt.

         3.     At eight years old, I was sexually abused. This added to my confusion. As a

teenager, men began to objectify and use me sexually. So I grew to associate being female with

being disgusting, filthy, and worthless. I felt that I had no value as a female and began to hate

myself. In college, I began fantasizing through pornography and virtual sex games about the


                                                                                           29
         Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 2 of 8




idea of having been a man instead of a woman. Over the next few years, the desire to become a

man intensified until at the age of 25, I decided that I was supposed to have been a man and had

just been born in the wrong body. I thought something had happened in the womb like a birth

defect or a genetic anomaly. I saw no connection to childhood trauma. I was completely

convinced by that point in my life that I had been born that way.

       4.      In 2007, at 25 years old, I began living as “Jake,” and I was on what I thought was

the road to freedom. I did not know the hell I was in for.

       5.      Before beginning hormone treatment, I was required to attend at least three one-

hour counseling sessions from a licensed therapist. At the time, I was completely convinced that

I was a man trapped in a woman’s body. I was unable to entertain any other possibility, so I had

no interest in counseling. I went to the therapist only because getting hormone treatments

required getting a letter stating that I was diagnosed with Gender Identity Disorder. During the

course of the third session, the therapist set down her notebook, looked me right in the eyes, and

said, “Wow, you really have issues with your mom.” I was stunned. How did we get from

talking about how I was really a man to talking about my mother? I blew up at her and spat

back, “I am not here to talk about my mom!” She looked at me sadly and said softly, “So you

just want me to give you the letter?” I said, “Yes, that’s all I’m here for. I don’t need

counseling.”

       6.      The therapist gave me the letter, even though it was the opposite of what I needed.

Not until years later did I realize what the therapist had discerned—that my unresolved, deep,

and bitter resentment toward my mother led me to reject femininity. What I needed was

psychological counseling to help me forgive my mother and the many others whom (I thought)

had rejected me as a woman. Things could have very gone differently if the therapist had




                                                 2
        Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 3 of 8




required me to work through my other issues before issuing me the letter I wanted so

desperately. Had I done that, I don’t think I would have ever gone down the transgender road.

       7.      After I took the letter stating I had been diagnosed with Gender Identity Disorder

to my family doctor, he asked, “Are you sure this is what you want to do?” I said, “Yes,” and he

said, “Okay,” and wrote me a prescription for Testosterone Cypionate and the syringes I would

need to self-administer the injections. The nurse administered my first dose, but I learned to

inject it on my own so I would not have to pay to have it administered.

       8.      I began taking testosterone by injecting it at home into my quadriceps muscle.

The testosterone gave me more energy. I had an increased sex drive, and I was less emotional.

My voice began to deepen, and my body and face began to look more masculine.

       9.      In spring 2009 I changed my legal name to Jacobe Nathan Perry and changed my

birth certificate and other legal documents. I also had a double mastectomy. By 2012 I was fully

passing as male. I had a job where I was known only as male, and no one knew my past. I had

everything I had dreamed of. But I realized that the legal changes and surgery had not actually

made me a man, so depression began to set in.

       10.     I had thought hormones and surgery would transform me into a man, and I would

be able to leave all of the pain behind. Then I had thought just another year or two of hormones

would make the dysphoria go away. But it never did. I decided to pursue more surgery because

I did not want to have a trace of anything female. I did not want a single reminder of the truth I

was trying to erase from existence.

       11.     In fall 2012 I had all of my female organs removed by undergoing a full

hysterectomy and oophorectomy. I was devastated to realize that, even after having everything

female about my body removed, I was still not a man. I had been using a prosthetic male




                                                 3
         Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 4 of 8




genitalia that allowed me to use urinals and looked and felt somewhat natural. But I longed for it

to be completely real. So I began looking into the final stage: genital reassignment surgery.

       12.     I was shocked to realize the reality of what genital reassignment involved.

Phalloplasty would have required multiple invasive surgeries—a minimum of three. I learned

that there was a very real possibility that surgery could cause a loss of sexual sensation and that

many patients, in fact, did lose it. Many who had genital reassignment suffered urinary

complications and other problems. Some needed additional, corrective surgeries. There was no

way to be sure of what all I would ultimately have to suffer through or what the end result would

be. What was sure was that the surgery would not give me real male genitalia. The surgeon

would have to cut donor muscle from my arm. Genital reassignment would involve placement of

an artificial implant, which would have to be inflated for sexual purposes. The implant would

have be unusually long in its flaccid state, making it very uncomfortable most of the time. And it

would not give me a man’s ability to father a child.

       13.     I was desperate and willing to roll the dice. But genital reassignment would have

cost me over $100,000.00. I could not afford that, and my insurance did not cover it. I knew

there was no way I was ever going to have that kind of money. So I fell into deep depression.

In horror, I realized there was nothing that was ever going to make my male identity real. I felt

hopeless. I knew I was not really a man, but it was far too painful to return to being female.

       14.     The hormone treatments began causing medical problems, including a

dangerously high hematocrit level that eventually required therapeutic blood withdraw to thin my

blood. The doctor warned that I was in serious danger of a stroke. I had chronic dizzy spells and

would often get light-headed when standing. By 2014, at age 32, I began having heart problems.

Sometimes I would simply walk across my apartment and my heart would start pounding. In




                                                 4
         Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 5 of 8




addition, I began having cognitive problems including memory loss, reduced reading

comprehension, and inability to focus. I had begun seeing a new doctor who specialized in

treating transgender patients, but I was afraid to keep telling her about the health issues I was

having because I feared she would stop the testosterone.

       15.     After nine years of taking testosterone and all of the surgeries, I was left empty

and broken. I was devastated to realize that none of the changes had actually made me a man.

All I had done was change the outside. Although I truly believed that I was not a woman, I knew

I could never be a man, no matter how badly I wanted it. So then I felt trapped in a world

between male and female. I lived in a world of lies, suspended in limbo between reality and

fantasy. I wanted to erase the existence of “Laura” so badly that even after realizing I could not

be a man I decided to hide and pretend and be the “best man I could be,” rather than embracing

myself as a woman. I realized that my transgender identity had become a mask hiding the truth.

       16.     What had promised to be freedom had in fact become my prison cell. I had

become enslaved to wearing clothes that never fit right, injecting myself over and over with

testosterone, and wearing prosthetics that were a constant reminder of how fake it all was. The

hormones had caused puffiness and swelling in my face and extraordinary weight gain. This is a

side effect that is not widely known that happens to many female-to-male transgender people,

especially in certain body types.

       17.     My relationship with my parents had been almost nonexistent for years aside from

an occasional phone call or dinner meeting. My mom stubbornly refused to call me by my

chosen name, “Jake,” instead insisting on calling me “Laura.” Although I hated that, it was a

tether to reality that eventually became a lifeline to me. It constantly reminded me of the truth

that I was still Laura no matter how much I had changed my appearance.




                                                  5
         Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 6 of 8




       18.     Unknown to me, my mother had herself undergone a dramatic change. The

angry, stressed-out mother I grew up with had been completely transformed. Her exhausting

legalistic religion had been exchanged for a genuinely life-giving faith in Jesus. Once I came to

realize the extent of the change in my mother, I knew I wanted the same thing. I wanted

desperately to be a man of God. I tried to convince myself that God had intended me to be a man

and that maybe I just had a birth defect. But, over the following months I consistently listened to

a radio broadcast that explained, “We are not just made up of our feelings, instincts, and

inclinations. We are made in the image of God, and we can choose our behavior despite how we

feel.” I didn’t want to admit this was true, but I knew it was.

       19.     At this time, at almost 34 years old, I was living in complete stealth mode, as I

called it. No one except family and my partner knew I was transgender. I knew God wanted me

to leave the transgender lifestyle, but it was too painful to face being a woman. But one night I

felt that He asked me, “If you stood before me tonight, what name would I call?” I was

devastated. I had hoped so desperately God saw me as Jake now. He said, “You cannot claim to

love me and yet reject my creation.” I thought I was doomed and condemned. I thought, if God

doesn’t accept me as Jake, then there’s no hope for me. But in the most loving voice I have ever

heard in all my life, He whispered to me and He said, “Let me tell you who you are.” And that is

what began to free me. I realized then that no matter what I did to myself, God still saw me as

Laura, just like my parents. And I knew He wasn’t finished with me despite how much damage I

had done to my life.

       20.     But I still did not know how to fix it. Having grown up in such a legalistic

religion, I kept thinking I had to fix my brokenness so God would be pleased and accept me. I

did not yet understand His offer to let Him tell me who I was. After exhausting every option and




                                                 6
         Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 7 of 8




not knowing how to fix it all, I prayed to God with all my heart, asking him to take my life. I felt

like I had fallen into a deep, dark pit from which I could not escape. It was then that I

experienced a vision of Jesus reaching into my pit with an outstretched arm, asking me to leave

everything and follow him. I trusted him, and I walked away from everything I had known: my

job, my partner of almost eight years, my financial security, and my entire transgender identity. I

lived with my parents over the next few months as I detransitioned back to living as a woman. I

was embraced by the women at my mother’s Bible study and I was overwhelmed with their

affirmation of me as a woman. As a result, my belief that I was meant to be a man vanished.

       21.     It has been five years since I began to detransition. Over that time, I have come to

know a wholeness that I never knew was possible. As I have healed, I have come to understand

the causes of my struggles. As I became more involved in church, I attended Bible studies that

helped me learn more about God and how much He loved me. He began to peel the layers of the

onion away little by little, and I began to understand all of the lies I had believed and all of the

wounds I had suffered. As the women in my mom’s Bible study and church loved on me and

accepted me as one of the women, and as I forgave my mom and reconciled with my parents, the

transgender feelings melted away. They have never returned. I am 100% free today, and I have

not only embraced my female identity but also absolutely love being feminine.

       22.     I wish that my therapist had never given me the letter to pursue hormone therapy,

which put me on the road to medically transitioning to live as a transgender person. At the time,

I was so convinced that was what I needed. But I was so wrong. Although I wanted so badly to

believe that the hormones and surgery would resolve my dysphoria, that just wasn’t the case. I

spent so much money and so many years of my life pursuing step after step of medical

procedures in vain striving to obtain peace and happiness. But those things didn’t help me.




                                                   7
         Case 4:21-cv-00450-JM Document 45-29 Filed 07/09/21 Page 8 of 8




Instead, they left me with a great deal of debt, physical and emotional scars, and lifelong medical

issues. The only intervention that has ever helped me without hurting me far worse is

psychological counseling. It is only by finding peace with God and working through the

childhood issues that gave rise to my dysphoria with a counselor that I have finally been able to

heal.

        23.    I fully support laws that save children from making the same horrible mistakes

that I did. I have met many former transgender people, and, like me, they all say the same

things: the physical transition was never real, it never resolved the gender dysphoria, and what

they actually needed was psychological counseling, not hormones and surgery.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 21, 2021.


                                                      Laura Perry




                                                  8
